Order in so far as it denies motion to strike out certain allegations contained in the amended complaint affirmed, with ten dollars costs and disbursements. In so far as it denies motion to extend time to answer, order reversed upon the law and the facts, without costs, and motion granted, without costs; defendant to answer within twenty days from service of a copy of the order herein. In the circumstances an extension of time to answer should have been granted. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.